The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 34-37, 43-45, 48-49, and 51-54 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fauteux et al., US 2011/0045932 A1, which discloses a prosthetic device (paragraphs 0003, 0124) with a rotary damper (paragraphs 0061, 0087) comprising a damper shaft 188 rotatably mounted to a housing 102 (Figure 10; paragraph 0088); a displacing device containing a damper volume with magnetorheological working fluid to influence a damping of the rotary motion (paragraphs 0061-0062, 0087) and including sets of first and second partition walls in the form of stator blades 158 and rotor blades 152 (Figure 13; paragraph 0087); radial and axial gap sections between blades and housing (Figures 1, 4, 10, and 13; paragraph 0062); and electromagnetic coils 162 and 164 accommodated within housing parts 166, 168, 170, 172 for axial alignment with the damper shaft 188 (Figures 10 and 13) and proximally subjecting said gap sections to a substantial (MPEP § 2173.05(b) III D) portion of the generated magnetic field for setting a strength of a damping of said shaft (paragraphs 0062, 0087, 0089).  Regarding claim 34, outer edges of a second partition wall (i.e., a rotor blade 152) 0062) impel MR fluid flow across gap sections from one chamber to another, each chamber defined by adjacent blades.  Regarding claims 48-49, a controller utilizing an angle or position sensor and a load or torque sensor is evident from paragraphs 0038, 0043, 0063, 0089; page 9, claims 7 and 9-10.  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the above discussion and the referenced passages and drawings.
Claim 33, 38, 40, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Fauteux et al., US 2011/0045932 A1.  Regarding claims 33 and 38, forming a gap of sealant against the outermost partition wall or blade would have been obvious from Figures 10 and 13 in order to prevent leakage of MR fluid, with the damping gap located between a rotor blade 152 and the housing 102 and with “height” being along the outward radial dimension.  Regarding claim 40, the housing 102 consisting essentially of a magnetically conductive material having a relative permeability above 100 would have been obvious from the “magnetic flux guide parts” of the housing in order to provide adequate magnetic fields “through the MR fluid” (paragraph 0087).  Regarding claim 50, a plurality of interconnected rotary dampers would have been obvious in order to control a plurality of prosthetic joints, such as a knee and ankle of an artificial leg.
Claims 41-42 and 46-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
	Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection, necessitated by the altered scope of the independent claims.  Therefore:
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774